Citation Nr: 0426105	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that declined to find that new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for bilateral pes planus.

In November 2002, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
associated with the claims file.  In a March 2003 decision, 
the Board reopened the veteran's claim and, in September 
2003, the Board remanded the claim for service connection for 
bilateral pes planus to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, 18 Vet. App. 112, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

At his November 2002 hearing, the veteran testified that he 
received treatment from Dr. R.S. (now deceased) and his 
successor Dr W., and that Drs. G.H. and R.J.S. also treated 
him for his foot condition.  In a March 2003 internal 
development memo, the Board requested that treatment records 
from these physicians be requested and associated with the 
veteran's claims file.  In July 2003, the Board received 
signed VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) from the veteran regarding Drs. C.H., 
R.J.S., D.B. and Dr. M.W.

Thereafter, the veteran's case was remanded to the RO in 
September 2003.  However, it does not appear that either the 
RO or the AMC obtained the requested treatment records from 
the above-referenced physicians.  The Board believes that 
these records should be requested, and, if obtained, 
associated with the claims file, before readjudication of the 
veteran's appeal.

Thus, while the Board regrets any further delay in the 
veteran's case, due process requires that this case be 
REMANDED to the RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
any additional names and addresses of all VA and 
non-VA medical providers who have treated him for 
the disorder at issue.  After obtaining any 
necessary consent from the veteran, the RO should 
request all additional pertinent medical records 
from these medical providers.

3.  The RO should request all medical records 
regarding the veteran's treatment for a bilateral 
foot disorder from Craig D. Holman, D.P.M., 496-B 
Shoup Avenue West, Twin Falls, Idaho, 83301; 
Randall J. Skeem, M.D., P.A., 526 Shoup Avenue 
West, Suite F, Twin Falls, Idaho, 83301; David A. 
Blackmer, D.P.M., 191 Addison Avenue, Twin Falls, 
Idaho, 83301; and Mark B. Wright, M.D., P.O. Box 
1980, 562 Shoup Avenue West, Twin Falls, Idaho, 
83301.  All obtained records should be associated 
with the veteran's claims file.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
bilateral pes planus.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




